Case: 09-60317     Document: 00511007408          Page: 1    Date Filed: 01/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 19, 2010
                                     No. 09-60317
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

THADDEUS LORENZO PATTERSON,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:05-CR-124-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Thaddeus Lorenzo Patterson appeals from his guilty plea conviction for
conspiracy to distribute and possess with intent to distribute cocaine
hydrochloride (powder cocaine). Because Patterson’s offense involved 501.5
grams of powder cocaine, he was subject to the 60-month mandatory minimum
sentence pursuant to 21 U.S.C. § 841(b)(1)(B)(ii).               He was sentenced to 60
months of imprisonment and five years of supervised release.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60317    Document: 00511007408 Page: 2        Date Filed: 01/19/2010
                                 No. 09-60317

      On appeal, Patterson argues that imposition of the statutory minimum
sentence violated his Eighth Amendment guarantee against cruel and unusual
punishment and his Fifth Amendment right to due process. As he has failed to
show that his sentence is grossly disproportionate to the severity of his crime,
his Eighth Amendment claim fails. See United States v. Gonzales, 121 F.3d 928,
942 (5th Cir. 1997). Moreover, despite Patterson’s arguments to the contrary,
the statutory minimum sentence was not based upon an arbitrary distinction
that resulted in a violation of his due process rights. See United States v. Rojas-
Martinez, 968 F.2d 415, 420 (5th Cir. 1992).
      The judgment of the district court is AFFIRMED.




                                        2